       Case 2:18-cv-04006-SM-JCW Document 51 Filed 02/14/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

CESAR URBINO, on behalf of himself and            Case No.: 18-4006
other persons similarly situated,

               Plaintiff,
                                                  JUDGE SUSIE MORGAN
v.

ASSOCIATED BUILDING SERVICES, LLC,                MAG. JUDGE JOSEPH C. WILKINSON
and TROY STRAHAN,

               Defendants.


                                PROPOSED SEALED
                    CONSENT MOTION TO APPROVE FLSA SETTLEMENT

       The parties have reached a settlement of the Plaintiffs’ claims and hereby seek Court

approval to dismiss this case. Defendants consent to this motion.

                                        BACKGROUND

       1.      On April 17, 2018, Plaintiff, Cesar Urbino (Urbino), filed a Complaint alleging that

Defendants, Associated Building Services, LLC and Troy Strahan (hereinafter collectively

“Defendants”), violated the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq., by failing

to pay overtime to “similarly situated” employees for hours worked in excess of forty hours in a

workweek.

       2.      On May 8, 2018, the Defendants answered the complaint.

       3.      On September 4, 2018, Urbino filed a motion to certify a class of similarly situated

individuals. The Defendants filed a response and Urbino filed a reply.

       4.      On September 16, 2018 Defendants filed a motion for summary judgment. Urbino

filed a response and Defendants filed a reply.

       5.      On September 18, 2018 Urbino filed for leave to amend his complaint. This was

opposed by the Defendants and the parties briefed the issue.
       Case 2:18-cv-04006-SM-JCW Document 51 Filed 02/14/19 Page 2 of 3



       6.       On October 11, 2018 Defendants moved for a protective order. Urbino opposed the

motion and the parties fully briefed the issue.

       8.       Throughout this litigation, the parties exchanged discovery and worked towards

resolving the underlying claims.

       9.       Ultimately, the parties agreed on a resolution.

       10.      This resolution was calculated according to the actual overtime hours that Plaintiff

claimed to have worked. Urbino and his Counsel believe that the settlement is a fair, adequate and

reasonable resolution of disputed claims. Under the terms of the settlement, Urbino will receive

$3,750.

       11.      Pursuant to the negotiated settlement Defendants have also agreed to pay Plaintiffs’

attorneys the sum of for their attorneys’ fees and costs herein, in the amount of $16,250.

                                ARGUMENT AND AUTHORITY

       12.      The FLSA provides that any employer who violated its provisions shall be liable to

the employees affected in the amount of unpaid wages, or their unpaid overtime compensation, as

the case may be. 29 U.S.C. Section 216(b). The FLSA not only obliges employers to pay

employees for unpaid back wages, it compels employers to pay an additional amount in “liquidated

damages.” Id.

       13.      Parties who seek to compromise FLSA claims must be mindful that the Fifth Circuit

has promulgated standards for the approval of such agreements. In reviewing an FLSA settlement,

a court should determine whether the agreement to settle contemplates a “bona fide dispute” over

the actual FLSA claim itself. Martin v. Spring Break ‘83 Productions, L.L.C., 688 F.3d 247, 255

(5th Cir. 2012).




                                                  2
        Case 2:18-cv-04006-SM-JCW Document 51 Filed 02/14/19 Page 3 of 3



        14.    Over the course of multiple settlement talks, the parties specifically discussed the

overtime claims of the Plaintiffs, the overtime hours that the Plaintiffs claimed to have worked,

Plaintiffs’ hourly rates of pay and the hours that Plaintiffs claimed to have worked.

        15.    Thus, the settlement in this case resolves a “bona fide dispute” among the parties

regarding Defendant’s liability under the FLSA and whether Plaintiffs were entitled to any

overtime wages and/or liquidated damages.

                                   CONCLUSION & PRAYER

        WHEREFORE PREMISES CONSIDERED, the parties seek approval of this FLSA

settlement for all reasons stated herein.



                                              Respectfully submitted:


                                              /s/ Roberto Luis Costales
                                              ______________________________________
                                              Roberto Luis Costales (#33696)
                                              William H. Beaumont (#33005)
                                              BEAUMONT COSTALES LLC
                                              3801 Canal Street, Suite 207
                                              New Orleans, LA 70119
                                              Telephone: (504) 534-5005
                                              rlc@beaumontcostales.com
                                              ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE
        I hereby certify that a copy of the above and foregoing pleading has been served on all

counsel of record by placing a copy of same in the United States mail, postage prepaid and properly

addressed, this 29th day of January 2019 and/or by notification via electronic transmission and/or

e-filing.

                                              /s/ Roberto Luis Costales




                                                 3
